DETAILED ACTION

This communication is in response to Application No. 15/829,935 filed on 12/3/2017.  Claims 1-25 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley et al. (hereinafter Gourley)(US 2018/0121664) in view of Odom et al. (hereinafter Odom)(US 2003/0163298).
Regarding claims 1 and 11, Gourley teaches as follows:
an apparatus (interpreted as computing device 110 in figure 1), comprising: 
a processor (115 in figure 1); 
memory (120 in figure 1), coupled to the processor; 

a Field Programmable Gate Array (FGPA)(interpreted as monitoring component 130 in figure 1)(monitoring component 130 may be any suitable programmable device, such as an application specific integrated circuit ("ASIC"), a field-programmable gate array ("FPGA"), or any such immutable device, e.g., a solid-state device having Read-Only Memory ("ROM"), that is capable of receiving policies or rules from an external device through an OOB mechanism, see, paragraph [0012]), communicatively coupled to the processor via a second link (processor 115 is in communication with monitoring component 130 via bus 160 (equivalent to applicant’s second link), see, paragraph [0015] and figure 1); and 
at least one of a fabric interface and a network interface (150 in figure 1); 
wherein the apparatus is configured to, 
access, via an out-of-band (OB) mechanism, an FPGA bitstream file that is either stored on the compute node or at a location accessible via a fabric or network coupled to the fabric interface or network interface, the FPGA bitstream file including content comprising an FPGA bitstream (the system may optionally include an external memory device 195 (equivalent to applicant’s location accessible via a network) that may store OOB control information that may be communicated to monitoring component 130.  For example, monitoring component 130 may be a field programmable gate array ("FPGA") and memory device 195 may store FPGA programming code (equivalent to applicant’s 
Gourley teaches executing FPGA programming code when computer device is initially powered-up but does not teach of programming FPGA to execute the programming code.
Odom teaches as follows:
an FPGA bit stream program file (hardware configuration program) 1307 (equivalent to applicant’s FPGA bitstream) may be generated from the FPGA netlist 1206A using readily available synthesis tools.  This FPGA program file 1307 may be uploaded to an FPGA 1308.  The FPGA 1308 may be comprised in a hardware device such as an interface board.  After being programmed with the program file 1307, the FPGA is able to execute the portion of the graphical program 1200 that is exported to the hardware description 1204 (see, paragraph [0336] and figure 13).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gourley with Odom to include programing a programmable device FPGA as taught by Odom in order to efficiently execute loaded programming code.

Claims 2-7, 12-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley et al. (hereinafter Gourley)(US 2018/0121664) in view of Odom et al. (hereinafter .
Regarding claims 2 and 12, Gourley in view of Odom teaches all limitations as presented above except for the agent.
Varnum teaches as follows:
the apparatus further includes a configuration agent (equivalent to applicant’s agent) to configure the FPGA by using the configuration code and to release the reset to the CPU after the FPGA is configured (see, paragraph [0009]); and
SPI bridge 130 (equivalent to applicant’s agent) reads configuration data (e.g., FPGA configuration code 103)(equivalent to applicant’s accessing FPGA bitstream file) from PROM 101 and configures FPGA 152 using the FPGA configuration code 103 (equivalent to applicant’s writing the FPGA bitstream to the FPGA)(see, paragraph [0026] and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gourley in view of Odom with Varnum to include the configuration agent SPI bridge as taught by Varnum in order to efficiently configure (equivalent to applicant’s program) the FPGA.
Regarding claims 3 and 13, Varnum further teaches the management controller as follows:
SPI master 142 (equivalent to applicant’s management controller) sends/propagates data (e.g., FPGA configuration code 103) to FPGA configuration master 146 for the purpose of configuring FPGA 152 (see, paragraph [0030] and figure 1).

Regarding claims 4 and 14, Gourley in view of Odom and Varnum teaches all limitations as presented above except the well-known pointer.
Varnum further teaches as follows:
BIOS 102 and FPGA configuration 103 are accessible at different addresses (equivalent to applicant’s pointer)(see, paragraph [0020]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gourley in view of Odom with Varnum to include the well-known pointer (address) in order to efficiently access or retrieve from a storage device (memory) by addresses providing the location with the storage device. 
Regarding claims 5-7 and 15-17, Gourley in view of Odom and Varnum teaches similar limitations as presented above. Varnum further teaches the BIOS as follows:
processor 162 reads BIOS 102 stored in PROM 101 to configure input/output devices of a system and to prepare a pre-boot environment for an operating system (see, paragraph [0032] and figure 1); and
a user is able to update the FPGA image by using the approach in BIOS update utilities (see, paragraph [0034]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gourley in view of Odom with Varnum to include the well-known BIOS in order to efficiently configure the FPGA.

Regarding claim 21, Gourley in view of Odom and Varnum teaches similar limitations as presented above in the rejections regarding claims 1 and 4. 
Regarding claim 22, Varnum further teaches the well-known PCIe as follows:
processor 162 includes an input/output controller hub, for example, a platform controller hub (PCH), which supports a number of high speed peripheral devices of various I/O protocols and standards.  In one embodiment, the PCH is operable to support serial peripheral interfaces.  The PCH also supports various I/O devices including devices operating in conjunction with PCIe (Peripheral Component Interconnect Express), SATA (Serial Advanced Technology Attachment) device, and USB (Universal Serial Bus)(see, paragraph [0036]-[0037] and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gourley in view of Odom with Varnum to include the well-known PCIe in order to efficiently support various I/O devices.

Claims 8-10, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley et al. (hereinafter Gourley)(US 2018/0121664) in view of Odom et al. (hereinafter Odom)(US 2003/0163298), and further in view of Kochar et al. (hereinafter Kochar)(US 2016/0283221).
Regarding claims 8-10, 18-20, and 23-25, Gourley in view of Odom teaches similar limitations as presented above in the rejections regarding claims 1, 11, and 21 except for the hypervisor interworking with FPGA
Kochar teaches as follows:

scale-up hypervisor or hypervisor layer 40 suitable for updating firmware to hardware components across a plurality of compute nodes or servers 20. The hypervisor layer 40 spans across the plurality of servers 20 in a scaled complex, such as a symmetric multi-processor system, and virtualizes the physical hardware components of the servers 20 in the form of a virtual machine 42 (see, paragraph [0028] and figure 1); and
FIG. 4 is a schematic diagram of an out-of-band (OOB) process 70 of updating firmware via the baseboard management controller (BMC). In step 71, the administrator sends the firmware update for one or more hardware components to the BMC.  In step 72, the BMC requests that the hypervisor remove workload (WL) from the relevant hardware component(s). In step 74, the BMC applies the firmware update to the one or more hardware component(s), such as the UEFI, BMC/IMM, FPGA, or the chipset/CPU.  Thereafter, the BMC notifies the hypervisor, in step 75A, that the update has been completed such that the hypervisor may put the hardware component(s) back into service (see, paragraph [0040] and figure 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gourley in view of Odom with Kochar to include the well-known hypervisor layer in order to efficiently virtualize the physical hardware components in the form of a virtual machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 11, 2021